Title: From John Adams to Samuel Adams, 2 March 1782
From: Adams, John
To: Adams, Samuel



Amsterdam March 2. 1782
My dear sir

Your kind Favour by the Marquis, I have received, and it touched a thousand tender Springs, in my heart. You suppose I am informed of every Thing that passes at Philadelphia, but I am not: I never was and never shall be informed of any Thing that passes there but the Results in the Journals &c.

I am very happy to learn that you are acquainted with my good Friend Mr De L’Etombe, who is a very deserving Character.
Things always go on better with you than any where else. I thank you Sir for the Sensible and manly Proceedings of the Town of Boston, which I shall make the best Use of, in my Power.
I have one favour to beg of you. There is a Gentleman in this Town whose Name is Cerisier, who is one of the greatest Wits, and Historians in Europe, and the best grounded in the American Principles of any Man I have found in Europe. He is the author of a most elegant and masterly History of the Dutch Nation, and has carried on a weekly Paper for the last twelve Months, under the Title of the Dutch Politician, which has in my opinion done more Service in Europe to the American Cause than can be expressed. The Favour I beg is that you would get him elected a Member of our Academy of Arts and Sciences. It will be of service to the society, and to America in General but especially to me, in my public affairs here. Yet I wish you would only Show this in Confidence to Such Gentlemen as you think proper without making it publick, or giving any Copy of it. Mr Cerisier of Amsterdam, is description enough. There is also a Mr Mariènne of this Town whom I would recommend to the same honour after Mr Cerisier. He is author of a Traite generale du commerce and wishes to write upon American Commerce and to correspond with the society for that End.
Minorca is taken and the British house of Commons came within one Vote of discontinuing the American War. Forlorn indeed is the Condition of Great Britain.
I hope to Spend a few years with you in endeavorg to compleat the System of our Ancestors for a national Education of youth, which is all I have remaining at my heart. Every Thing else is secure.

Affectionately yours.

